     Case 1:20-cv-00820-DAD-EPG Document 5 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    JOEL MADRIGAL,                                       Case No. 1:20-cv-00820-DAD-EPG
11                        Plaintiff,                       ORDER FOR PLAINTIFF TO SHOW
                                                           CAUSE WHY THE COURT SHOULD
12                   v.                                    NOT ISSUE FINDINGS AND
                                                           RECOMMENDATIONS
13                                                         RECOMMENDING THAT THIS CASE
      BRYAN FERREIRA, et al.,                              BE DISMISSED WITHOUT
14                                                         PREJUDICE FOR FAILURE TO
                          Defendants.                      COMPLETE SERVICE ON
15                                                         DEFENDANTS PURSUANT TO
                                                           FEDERAL RULE OF CIVIL
16                                                         PROCEDURE 4(M)
17

18          Plaintiff, Joel Madrigal, is proceeding pro se in this action bringing claims against

19   Defendants, Bryan Ferreira, Shane Logan, Jared Garcia, Clay Moffett, Ricardo Loza, R. Lasalde,

20   Juan Saenz, and City of Visalia California (collectively, “Defendants”). (ECF No. 1). For the

21   reasons below, the Court orders Plaintiff to show cause why this action should not be dismissed

22   for failure to timely complete service on Defendants.

23          Under Federal Rule of Civil Procedure 4(m), “If a defendant is not served within 90 days

24   after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

25   dismiss the action without prejudice against that defendant or order that service be made within a

26   specified time.” Fed. R. Civ. P. 4(m). However, “if the plaintiff shows good cause for the failure,

27   the court must extend the time for service for an appropriate period.” Id.

28          Plaintiff initiated this action with the filing of his complaint on June 12, 2020 (ECF
                                                       1
     Case 1:20-cv-00820-DAD-EPG Document 5 Filed 10/20/20 Page 2 of 2


 1   No. 1). The summons were issued on June 15, 2020 (ECF Nos. 3, 4). Plaintiff has not to date filed

 2   a return of service demonstrating that he has accomplished service of the complaint and summons

 3   on Defendants, nor has a waiver of service been filed by Defendants.

 4          Accordingly, Plaintiff is ORDERED to show cause why this action should not be

 5   dismissed for failure to timely serve Defendant as required under Federal Rule of Civil Procedure

 6   4(m). Plaintiff shall file, no later than November 20, 2020, either: (1) a return of service showing

 7   that service on Defendant has been completed; or (2) a response to this Order to Show Cause

 8   otherwise demonstrating the Plaintiff has completed service on Defendant as required by Federal

 9   Rule of Civil Procedure 4 or has good cause for failing to complete service.

10          Plaintiff is cautioned that failure to respond to this Order to Show Cause may result in the

11   dismissal of this action.

12
     IT IS SO ORDERED.
13

14      Dated:     October 20, 2020                            /s/
15                                                      UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
